SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1208
KA 15-00616
PRESENT: SCUDDER, P.J., SMITH, CENTRA, WHALEN, AND DEJOSEPH, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, APPELLANT,

                      V                                            ORDER

JAMEL NELLONS, DEFENDANT-RESPONDENT.
(APPEAL NO. 2.)


WILLIAM J. FITZPATRICK, DISTRICT ATTORNEY, SYRACUSE (JAMES P. MAXWELL
OF COUNSEL), FOR APPELLANT.

PAUL G. CAREY, SYRACUSE, FOR DEFENDANT-RESPONDENT.


     Appeal from a revised order of the Supreme Court, Onondaga County
(John J. Brunetti, A.J.), dated August 7, 2014. The revised order
granted in part the motion of defendant to dismiss the indictment by
reducing the first count thereof to criminal possession of a
controlled substance in the seventh degree.

     It is hereby ORDERED that said appeal is unanimously dismissed
(see People v Perez, 130 AD3d 1496, 1496; Matter of Kolasz v Levitt,
63 AD2d 777, 779).




Entered:    November 13, 2015                     Frances E. Cafarell
                                                  Clerk of the Court